Name: Commission Regulation (EEC) No 2391/88 of 29 July 1988 amending Regulation (EEC) No 1569/77 fixing the procedure and the conditions for the taking over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7. 88 Official Journal of the European Communities No L 205/75 COMMISSION REGULATION (EEC) No 2391/88 of 29 July 1988 amending Regulation (EEC) No 1569/77 fixing the procedure and the conditions for the taking over of cereals by intervention agencies unimpaired quality ; whereas the provisions in question should accordingly by extended for the 1988/89 marketing year ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit 4aid down by its chairman, / THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 7 (7) thereof, Whereas Commission Regulation (EEC) No 1569/77 (3), as last amended by Regulation (EEC) No 3104/87 (4), lays down the conditions for accepting cereals for intervention ; Whereas the conditions on which the provision introduced for the 1987/88 marketing year enabling the Member States to derogate from the provisions regarding the moisture content were based are also fulfilled for the 1988/89 marketing year ; whereas this also holds as regards the provision also introduced for the 1987/88 marketing year enabling Greece to increase the percentage of matter which is not basic cereals of L HAS ADOPTED THIS REGULATION : Article 1 In Article 2 (4) and (5), 'for the 1987/88 marketing year' is hereby replaced by 'for the 1988/89 marketing year'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 197, 26. 7 . 1988 , p. 16 . (3) OJ No L 174, 14. 7 . 1977, p. 15 . (4) OJ No L 294, 17 . 10 . 1987, p. 14.